                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 19-CV-80651-ROSENBERG/REINHART

TREVOR PIESTER & LESLIE
PIESTER,

     Plaintiffs,

v.

FRANKLIN AMERICAN
MORTGAGE COMPANY,

   Defendant.
 _____________________________/

                   ORDER GRANTING DEFENDANT’S MOTION TO DISMISS

           This cause is before the Court on Defendant’s Motion to Dismiss [DE 21]. Plaintiffs

 filed a Response. Defendant did not file a Reply. For the reasons set forth below, the Motion is

 granted.

                                I.         FACTUAL ALLEGATIONS

           Plaintiffs executed and delivered a mortgage to Defendant to secure a debt. DE 1 at 1-2.

 In the summer of 2018, Plaintiffs allege that Defendant communicated with them (both by mail

 and by phone) in an effort to collect upon Plaintiffs’ debt. Id. Plaintiffs filed this suit, alleging

 in Count I and Count II that Defendant’s mail correspondence was illegal debt collection activity

 and alleging in Count III and Count IV that Defendant’s phone conversations were illegal debt

 collection activity. Defendant answered by filing the Motion to Dismiss before the Court,

 arguing that Plaintiffs’ operative First Amended Complaint should be dismissed.

                                     II.    STANDARD OF REVIEW

           When deciding a motion to dismiss, this Court must accept all factual allegations in a

 complaint as true and take them in the light most favorable to the plaintiff; however, a plaintiff is
still obligated to provide grounds of his or her entitlement to relief which requires more than

labels, conclusions and a formulaic recitation of the elements of a cause of action. Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 561-563 (2007). The facts as pled must state a claim for relief

that is plausible on the face of the pleading. Ashcroft v. Iqbal, 556 U.S. 662, 678-69 (2009).

                                       III.    ANALYSIS

       Each of Plaintiffs’ claims under the Fair Debt Collection Practices Act (“FDCPA”)

(Count I and Count III) and under the Florida Consumer Collections Practices Act (Count II and

Count IV) require that Defendant engaged in debt collection activity. See 15 U.S.C. § 1962e;

Fla. Stat. § 559.77(5). Defendant argues in its Motion that it did not engage in debt collection

activity as a matter of law. To analyze Defendant’s Motion, the Court first examines Plaintiffs’

correspondence-based claims (Count I and Count II) and then turns to Plaintiffs’ phone-based

claims (Count III and Count IV).

       Count I and Count II.

       Plaintiffs’ correspondence-based claims are premised upon loan statements Plaintiffs

received in the mail from Defendant. Plaintiffs attached those statements to their Amended

Complaint, alleging that the amounts on the statements were false and/or deceptive.              The

statements all follow the same format, and a sample statement appears below:




                                                 2
3
DE 19-1 at 2.

       Defendant argues that the statements were merely informational—they were not intended

to collect a debt—and Defendant argues that it was required to send the statements pursuant to

the Truth in Lending Act (“TILA”). For support, Defendant cites to a plethora of authority for

the proposition that if a loan statement is sent pursuant to TILA, that statement does not qualify

as debt collection activity, provided the statement does not stray from the specific requirements

of the TILA statute. E.g., Green v. Specialized Loan Serv. LLC, 766 F. App’x 777, 784-85 (11th

Cir. 2019).

       In Response, Plaintiffs do not argue that, in the general sense, a TILA-generated loan

statement is debt collection activity.    Instead, Plaintiffs argue that a TILA-generated loan

statement can be both informational and debt-collection activity—a proposition supported in the

law. E.g., Pinson v. Albertelli Law LLC, F. App’x 551, 553 (11th Cir. 2015) (“A communication

can have more than one purpose, for example, providing information to a debtor as well [as]

collecting a debt.”). Plaintiffs point to three components of the statements in this case that they

argue qualify as debt collection: (1) the statements contain an amount due and payment due date,

(2) the statements contain a payment coupon, and (3) the statements warn the Plaintiffs what may

occur if payment was not made. DE 22 at 4.

       Other plaintiffs have made similar arguments in this District and in this Circuit. For

example, in Brown v. Select Portfolio Servicing, Inc., No. 16-CV-62999, 2017 WL 115723 (S.D.

Fla. Mar. 24, 2017), the district court considered a loan statement similar to the loan statement in

the instant case. In Brown, the loan statement appeared as follows:




                                                 4
5
The Brown loan statement therefore: (1) showed an amount due with a payment due date, (2)

contained a payment coupon, and (3) notified the plaintiff what could happen if the plaintiff did

not pay. The Brown court found that the statement did not qualify as debt collection activity and

was instead merely information that the sender was permitted to transmit pursuant to TILA. The

Brown court’s decision was based in part upon direct guidance from the Consumer Financial

Protection Bureau. Brown, 2017 WL at *2-3. Other district courts have reached the same

conclusion. E.g., Jones v. Select Portfolio Serv., Inc., No. 18-CV-20289, 2018 WL 2316636

(S.D. Fla. May 2, 2018). Florida state courts are in accord. See Vaneck v. DiscoverFinancial

Servs., LLC, No. COCE14023621, 2015 WL 6775633 (Fla. 17th Cir. Ct. 2015). The Eleventh

Circuit, in an unpublished decision, has reached the same conclusion as well. Green, 766 F.

App’x 777 at 784-85. A loan statement that the Eleventh Circuit has held was not debt collection

activity consisted of the following:




                                               6
7
This loan statement (1) contained an amount for an overdue payment with a payment due date,

(2) arguably contained a payment coupon,1 and (3) informed the recipient of what could happen

if the recipient did not pay. And pursuant to Consumer Financial Protection Bureau TILA

guidance, a loan statement may contain all of the above-listed information and a payment

coupon as well. The sample, generic form for periodic loan statements published by the Bureau

appears as follows:




1
  The front and back page of the statement contain: (1) a monthly payment notice, (2) boxes the recipient can check,
(3) a return-address formatted in such a way as to permit easy return via mail, (4) instructions for payment, including
payment by check, and (5) alternative payment options.
                                                          8
Appendix A to Part 1026—Closed-End Model Form and Clauses, Model Form H-30(b) (circular

emphasis added).

       In Response, Plaintiffs rely upon a single citation to a case that found that the inclusion of

a payment coupon qualifies as debt collection activity: Jackson v. Carrington Mortgage Services,

LLC, No. 17-CV-60516, 2017 WL 4347382 (S.D. Fla. Sept. 9, 2017). However, Jackson found

that the inclusion of a payment coupon was debt collection activity because a payment coupon

was an addition to the Bureau’s model form but, as set forth above, the model form includes a

payment coupon. Id. at *3.

       In summary, the Court finds cases such as Brown, Green, and Jones persuasive and

analogous to the instant case—Defendant’s loan statements did not qualify as debt collection

activity because they were “garden variety” TILA loan statements. See Green, 766 F. App’x at

785. As further amendment would be futile, Plaintiffs’ claims premised upon the mortgage

statements (Count I and Count II) are DISMISSED WITH PREJUDICE.

       Count III and Count IV.

       Plaintiffs third and fourth counts allege that telephone conversations between Defendant

and Plaintiffs contained deceptive debt collection activity.      Plaintiffs’ Amended Complaint

contains no factual allegations supporting these counts; instead, Plaintiffs rely upon

communications “which will be obtained through discovery.” DE 19 at 7. It is well settled that

in determining a motion to dismiss, a court should not assume that the plaintiff can prove facts

that were not alleged. Quality Foods de Centro Am., S.A. v. Latin AM. Agribusiness Dev. Corp.,

S.A., 711 F.2d 989, 995 (11th Cir. 1983). In Response, Plaintiffs are silent—Plaintiffs make no




                                                 9
argument to defendant Count III and Count IV. Those counts are therefore DISMISSED

WITHOUT PREJUDICE WITH LEAVE TO AMEND.

                                     IV.     CONCLUSION

       For the foregoing reasons, it is ORDERED AND ADJUDGED that Defendant’s Motion

to Dismiss [DE 21] is GRANTED insofar as Count I and Count II are DISMISSED WITH

PREJUDICE and Count III and Count IV are DISMISSED WITHOUT PREJUDICE.

Plaintiffs may file a second amended complaint by October 9, 2019. Because the amended

pleadings deadline expired in this case on July 30, 2019, Plaintiffs’ amended complaint may not

bring any new claims that were not brought in Plaintiffs’ Amended Complaint. In the event

Plaintiffs do not file an amended complaint, the Court will close this case.

       DONE and ORDERED in Chambers, West Palm Beach, Florida, this 4th day of

October, 2019.




                                                     _______________________________
                                                     ROBIN L. ROSENBERG
Copies furnished to Counsel of Record                UNITED STATES DISTRICT JUDGE




                                                10
